Citation Nr: 1146772	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  06-28 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for discogenic low back pain prior to January 9, 2008.  

2.  Entitlement to a rating in excess of 40 percent for discogenic low back pain since January 9, 2008.  

3.  Entitlement to an initial compensable rating for residuals of an aneurysm of the left internal carotid artery.  

4.  Entitlement to a rating in excess of 10 percent for weakness of the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Q.S.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to September 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2006, May 2007, and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2008, and a transcript of this hearing is of record.  

In February 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran new VA examinations.  The action specified in the February 2009 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to special monthly compensation has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an initial compensable rating for residuals of an aneurysm of the left internal carotid artery is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 9, 2008, a low back disability did not result in forward flexion of the thoracolumbar spine less than less than 60 degrees; a combined range of motion of the thoracolumbar spine less than 120 degrees; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes requiring bed-rest prescribed by a physician.  

2.  Unfavorable ankylosis of the spine is not shown.  

3.  The disability of the left lower extremity is best characterized as moderate incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for discogenic low back pain prior to January 9, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5235-5243 (2011). 

2.  The criteria for a rating in excess of 40 percent for discogenic low back pain since January 9, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5235-5243 (2011).

3.  The criteria for a 20 percent rating, but no greater, for weakness of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.25, 4.26, 4.124a, DC 8520 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011). 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  

Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Discogenic Low Back Pain

The Veteran was granted entitlement to service connection for discogenic low back pain in a February 2006 rating decision, effective September 11, 2000, and assigned an initial 10 percent rating under DC 5237, which rates lumbosacral strain.  In a March 2008 rating decision, the RO increased the evaluation to 40 percent effective January 9, 2008.  

The Veteran's low back disability is rating under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a (2011).  Under the General Formula, diseases and injuries to the spine are to be evaluated under DCs 5235 to 5243 a (with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease).

Specifically, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine, a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine, a 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Under Note (1), evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  For compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

The Board will also consider the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes as follows:  a 40 percent rating is warranted with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 20 percent rating with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

VA treatment records from 1998 show a diagnosis of degenerative disc disease of the lumbar spine with radiculopathy.  In August 1998, the Veteran was afforded a VA examination of her joints which included an examination her lumbar spine.  She complained of dull, aching back pain, especially when walking or bending forward.  She reported that her pain worsened during her menstrual cycles and was relieved by rest and hyperextension.  She denied any previous injury.  She also complained that her entire left leg was painful and weak.  

On examination, the Veteran had full range of motion, but with pain.  She had no tenderness to palpation or paraspinal muscle spasms.  A motor examination was 5/5 in all major muscle groups except for her tibialis anterior and left extensor hallucis longus muscles, which were 5-/5.  Sensation was decreased on the dorsum and lateral aspects of the Veteran's feet in the L5 and S1 distributions.  Deep tendon reflexes were equal bilaterally.  VA treatment notes reflect ongoing complaints of low back pain.

Of note, a VA pain management note from March 2000 shows that on examination, the Veteran had normal curvature of the spine and normal range of motion.  There was no tenderness to palpation of the back and hip, as well as no facet-related tenderness.  Straight leg raises were negative.  Sensation was intact to light touch.  Motor strength was 5/5 throughout and reflexes were 2/4 throughout.  

A November 2003 x-ray of the lumbar spine showed mild scoliosis with convexity to the left and no other abnormalities.  At a December 2003 neurology appointment, the Veteran complained of low back pain radiating in a sciatic distribution to the left side, but never below the knee.  She reported that she sometimes used a cane because of the pain.  

In July 2005, the Veteran was afforded another VA examination.  She reported onset of back pain in approximately 1988, during her active military service.  This pain was brief and intermittent, but returned following a motor vehicle accident in October 1992, which ultimately also resolved.  However, beginning in 1998, she noticed a significant worsening of her back pain.  She reported that the pain was worsened with prolonged sitting or standing.  

She denied any past surgery on her back or treatment with injection.  She tried physical therapy, but this aggravated her pain.  She took Motrin, which provided some relief, and used a lumbar support at work.  She also used a case, although she reported that this was primarily due to her left leg giving way.  No physician had prescribed bed rest in the past twelve months.  She reported significant restrictions on her recreational activities and stated that she uses a shower stool to avoid prolonged periods of standing in the shower.  

Range of motion testing of the thoracolumbar spine demonstrated forward flexion of 0 to 65 out of 90 degrees with pain, extension of 0 to 20 out of 30 degrees with pain, right and left lateral flexion from 0 to 30 out of 30 degrees without pain, and right and left rotation of 0 to 30 out of 30 degrees without pain.  

On physical examination, the Veteran had no palpable spasm, but was exquisitely tenderness to even light touch in the central aspect of her back.  Straight leg raises were negative bilaterally.  Motor strength was 5/5 throughout the bilateral lower extremities, with the exception of her left quadriceps muscle, which was 4/5.  Sensory examination was normal.  Deep tendon reflexes were 2+ and symmetric.  She walked with a slowed antalgic gait using a cane.  The diagnosis was discogenic low back pain without radiculopathy.  

In September 2006, the Veteran complained to her VA neurologist that she had severe pain in her left leg and low back and that her medication was no longer working.  According to the VA treatment note, she was grunting and screaming in pain.  She was prescribed a new pain medication, and she was referred to the Pain Clinic.  

At her Pain Clinic Consult in October 2006, the Veteran complained of increasing pain.  While her complaints focused mainly on her left hip and lower extremity, her lower abdominal area, and her neck, she also reported low back pain.  On physical examination, her paraspinal muscles were negative for spasms or tenderness and she had normal lumbar flexion, extension, and side bending.  Straight leg raises were negative.  At a follow-up Neurology appointment, she reported that her pain was well controlled by her new medication.  

In December 2006, the Veteran was afforded another VA examination of her spine.  At that examination, she complained of lower lumbar pain that radiated into the left buttock down the left lateral thigh and left lateral calf into the medial malleolus and left big toe.  She also complained of numbness of the left third, fourth, and fifth toes.  She reported that while the intensity of her low back pain fluctuates, it was essentially a constant problem and she did not have flare-ups.  

She stated that her low back pain limited her ability to walk because after fifteen to twenty minutes, her left leg "buckles."  She was given a wheelchair as an assistive device.  She denied any back surgery.  She reported that she was last employed in June 2006, and that when she was working, she was unable to concentrate because of the pain or manage prolonged sitting or standing.  She also stated that she was unable to go shopping.  

The Veteran claimed that in August 2006 she developed severe low back pain and was taken to VA urgent care where she was told to be on bed-rest continuously; however, after reviewing the treatment notes, the examiner was unable to find any evidence that she had been prescribed bed-rest.  The Board was likewise unable to find any evidence that she had been prescribed bed-rest.  Nevertheless, at the time of the examination, she reported that she had had incapacitating episodes requiring bed-rest for several months.

On examination, the Veteran was able to flex her thoracolumbar spine to 90 degrees, extend to 20 degrees, right lateral flex to 30 degrees, left lateral flex to 40 degrees, and rotate 45 degrees in both directions.  She appeared to experience pain throughout the entire range of motion.  In fact, according to the examiner, she was quite dramatic at time, although cooperative with the exam.  Range of motion was not additionally limited following repetitive testing.  

The Veteran was tender to palpation of the mid lumbar region, but not spasms were observed.  Straight leg raises were negative bilaterally.  Motor strength and tone and light touch sensation were normal in both lower extremities.  Deep tendon reflexes were all 2+ in all extremities, except for a 1+ left ankle jerk.  Her gait in the examining room was fairly normal, but she arrived at the examination in a wheelchair.  A June 2006 MRI showed left sided disc protrusion at L5 with possible impingement of the left L5 nerve root.  The S1 nerve root did not appear to be affected.  She was diagnosed with lumbar degenerative disc disease with left L5 and possible S1 radiculopathies.  

A January 2008 Neurology treatment note records that a recent MRI revealed degenerative disc desiccation at L3-L4 through L5-S1, degenerative stenosis at L4-L5 greater on the left side, and thecal sac compression.  A January 2008 EMG was normal.  The Veteran described her current low back pain as sharp, constant, and radiating down her left leg.  She also complained of nightly episodes of bilateral cramping with severe pain.  She reported difficulty sleeping due to the pain.  

In January 2008, the Veteran was afforded a VA examination of her low back.  She reported increased pain in her low back since her last VA examination, but denied any surgery or prescribed bed rest in the past twelve months.  At the time of examination, she was employed, but reported that her pain affected her concentration.  Activities of daily living were also affected, including sleeping, dressing, bathing, toileting, chores, and driving.  She described flare-ups of pain on a daily basis that were 10/10 in severity and will last all day.  She intermittently used a cane and wheelchair to assist with ambulation.  

Range of motion testing demonstrated flexion from 0 to 30 degrees with pain, extension of 0 to 10 degrees with pain, right and left lateral flexion from 0 to 10 with pain, and left and right rotation from 0 to 14 degrees with pain.  Range of motion was not additionally limited by repetition.  

Examination of the lumbar spine was positive for paravertebral muscle spasm.  Deep tendon reflexes were intact, as was sensation to light touch and vibration.  Muscle strength was 5/5 with adequate bulk and tone.  The Veteran's gait was antalgic.  The January 2008 MRI was reviewed.  The examiner diagnosed degenerative disc disease and spondylosis with stenosis of the lumbar spine.  

According to VA treatment records, at the end of January 2008, the Veteran was started on a ten day trial of oral morphine to see if it would relieve her symptoms of chronic pain.  At a February 2008 Neurology appointment, she had "really limited flexion at the waist because of pain and spasms."

At her September 2008 Travel Board Hearing, the Veteran testified that her low back pain, along with her other service-connected disabilities significantly impacted her activities of daily living.  She used a shower chair because she was unable to stand in the shower, as well as a raised toilet seat.  She had difficulty performing simple errands like going to the grocery store and was unable to drive more than short distances.  

An October 2008 tele-nurse triage note documents that the Veteran called with complaints of severe low back pain.  She reported that she had been to the emergency room a week ago and received pain medication, but none of the many pain medications she was prescribed was working.  She requested that her next neurology appointment be moved up.  

In March 2009, the Veteran was afforded yet another VA examination.  She continued to complain of lumbar pain that radiated, mostly into the left lower extremity, but also into the right.  She reported difficulty walking due to problems with the left lower extremity which she associated with both her low back disability and residuals of a past cerebral aneurysm.  

She denied any acute incapacitating episodes in the past twelve months in which a physician had prescribed bed-rest, flare-ups, or surgery.  She last worked in February 2008, but stated that she could not work because "the meds were too much."  She also reported that low back affected her activities of daily living, such as grocery shopping.  She uses crutched for assistance.  

Examination of the lumbar spine revealed no palpable spasms, but the Veteran was tender in the lower lumbar midline.  Straight leg raises were negative on the right.  On the left it produced popliteal pain.  Flexion was from 0 to 85 degrees with end-of-range pain, extension was from 0 to 30 degrees with end-of-range pain, lateral flexion was from 0 to 35 degrees bilaterally without pain, and rotation was from 0 to 45 degrees bilaterally without pain.  Range of motion was not additionally limited following repetitive testing.  

Motor strength and tone, light touch sensation, and deep tendon reflexes.  Gait and tandem gait were normal.  On Romberg testing, there was some unsteadiness with eye closure.  The examiner diagnosed degenerative disc disease of the lumbar spine with low back pain and left lumbar radicular pain without fixed neurological deficits on examination.  He found no unfavorable ankylosis of the thoracolumbar spine or any weakened movement, excessive fatiguability, or incoordination attributable to her disability.  

A VA Neurosurgery consultation in April 2009 determined that surgery was not currently warranted for the Veteran's lumbar spine disability.  

Based on the above evidence, the Board finds that entitlement to a higher rating is not warranted for any period on appeal.  

Before January 9, 2008, the Veteran's discogenic low back pain did not result forward flexion of the thoracolumbar spine of 60 degrees or less; a combined range of motion of the thoracolumbar spine less than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  While she experienced painful motion of the lumbar spine, there is no evidence that this painful motion resulted in actual functional impairment resulting in additional loss of motion.  

In Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011), the Veterans Claims Court held that pain, by itself, throughout a joint's range of motion does not constitute a "functional loss" entitling a claimant to a higher rating under VA regulations that evaluate disability based upon range-of-motion loss in the musculoskeletal system, and concluded that "pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance in order to constitute functional loss."  (Internal citations omitted).  

The December 2006 and March 2009 VA examiners noted that the Veteran's range of motion was not additionally limited following repetitive use.  The March 2009 VA examiner concluded that the Veteran did not suffer from any weakened movement, excessive fatiguability, or incoordination attributable to her low back disability.  Accordingly, the Board finds that the Veteran's pain did not affect the normal movement of her body in a way that resulted in an additional loss of motion beyond what was observed by the VA examiners and a higher rating is not warranted on this basis.  The Board notes that pain is contemplated by the General Schedule.  

Additionally, the evidence does not show that the Veteran experienced any incapacitating episodes of intervertebral disc syndrome for which she was prescribed bed-rest by a physician.  While she claimed at her December 2006 VA examination that she had recently suffered from an incapacitating episode for which she had sought urgent treatment and been prescribed bed-rest, the VA examiner was unable to find any evidence that bed-rest was ever actually prescribed.  The Board has likewise been unable to find any such documentation.  

According to the VA treatment note documenting this August 2006 Urgent Care visit, the Veteran was seen by an Urgent Care physician for complaints of severe lower abdominal and low back pain.  The only instructions she was given were to take methocarbamol for three day, use an analgesic balm, and keep her appointment at the Pain Clinic.  The Board must conclude that bed-rest was never prescribed for her low back disability.

For the above reasons, a rating in excess of 10 percent is not warranted prior to January 9, 2008.  

After January 9, 2008, the Veteran's rating was increased to 40 percent.  Under the General Formula, a higher rating than this is only awarded where there is unfavorable ankylosis of the thoracolumbar spine.  As she does not have unfavorable ankylosis, a higher rating cannot be awarded on this basis.  Additionally, there is no evidence that her low back disability resulted in incapacitating episodes for which a physician prescribed best rest during the period on appeal.  Accordingly, a higher rating cannot be awarded on this basis.

In conclusion, entitlement to a higher rating for service connected discogenic low back pain is denied for the entire period on appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  As such, the appeal is denied.

Left Leg Weakness

The Veteran is also seeking an increased rating for weakness of the left lower extremity.  She was granted entitlement to service connection for this disability in a February 2006 rating decision and assigned an initial 10 percent rating, effective September 10, 2000, which she appealed.  

The Veteran's left leg disability is rated by analogy using DC 8520, which rates paralysis of the sciatic nerve.  Ratings for paralysis of the sciatic nerve are set forth at 38 C.F.R. § 4.124A, DC 8520.  A 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  

A 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement of muscles below the knee is possible, and flexion of knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The evidence of record, including private medical records and statements from the Veteran and her family, friends, and colleagues, shows that she has a long history of complaint of left leg pain, weakness, and giving way.  VA treatment records through 2010 show regular complaints of pain, weakness, and giving way in the left lower extremity and it appears that multiple forms of treatment including pain medication, physical therapy, TENS unit, and epidural injections have provided limited relief.  

A March 2000 VA pain management note documents the Veteran's complaints of left lower extremity pain, numbness, weakness, and giving way; however, on examination, there were no obvious pathology.  Her gait was normal and extremities were negative for clubbing, cyanosis, edema, skin loss, or hair loss.  There was no joint deformity.  Sensation was intact to light touch, motor strength was 5/5 throughout, and reflexes were 2/4 throughout.  There was no evidence of allodynia or hyperparhia.  Range of motion of the hips and lumbar spine was normal.  Straight leg raises were negative.  

In October 2004, the Veteran was afforded a VA examination of her left lower extremity.  She reported left sided weakness beginning during service and described daily instability and night awakenings.  She stated that she could walk twenty to thirty minutes before she must rest and that she had difficulty squatting, kneeling, and climbing stairs.  

On examination, the Veteran had full muscle strength with guarding.  Flexion of the knee was from 0 to 135 out of 140 degrees and was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive testing.  She had no instability or Baker's cyst.  Straight leg testing was negative.  

There was some tenderness to palpation of the lateral hamstring tendon and non-anatomic pain in the medial and lateral calf.  There was no joint line tenderness.  The examiner concluded that there was no evidence of an acute or chronic disability of the left lower extremity, but that it was possible that the Veteran's left lower extremity pain and weakness had a neurological basis secondary to her aneurysm.  

A July 2006 neurology consultation note documents that the Veteran was walking with the assistance of a cane, but deep tendon reflexes were intact, strength was preserved, and no muscle atrophy was observed.  

In December 2006, at a VA neurological examination, the Veteran complained of low back pain radiating into the left lower extremity and left leg weakness.  On examination, she had no focal weakness, but had a prominent straight leg raise sign on the left sign.  Deep tendon reflexes and a sensory examination were normal.  The examiner diagnosed L5 radiculopathy secondary to a compression fracture at the L4-L5 level.  

At a VA spinal examination, also in December 2006, the Veteran described low back pain that radiated down the left leg into the left foot.  While the intensity of her pain fluctuated, it was constant.  She complained that after walking for fifteen to twenty minutes, her left leg "buckles."  She reported that she sometimes used a wheel chair for assistance.  

On examination, straight leg raises were negative.  Motor strength and tone and light touch sensation were normal in both lower extremities.  Deep reflexes were +2 in all four extremities except for a +1 left ankle jerk.  The Veteran's gait appeared fairly normal, although she did present in a wheelchair.  A June 2006 lumbar MRI showed left-sided disk protrusion at L5, which appears to impinge upon the left L5 nerve root.  The diagnosis was lumbar degenerative disc disease with left L5 and possible S1 radiculopathies.  

In February 2007, the Veteran was again afforded a VA examination of her left lower extremity.  She complained of weakness and swelling with shooting pains into her left knee.  She described daily flare-ups of pain and weakness related to activity.  She reported that she had difficulty sitting for an extended period of time and could only walk approximately 50 feet slowly and on level ground.  She no longer went shopping and avoided climbing stairs.  

On examination, the Veteran's left leg was a normal color, but was slightly swollen compared to the right leg.  There was no edema.  She was diffusely tender to palpation from the mid thigh to the ankle without localization to any particular joint or muscle body.  She appeared to demonstrate marked hypersensitivity of the skin, with even light touch eliciting a pain response.  

The Veteran had normal range of motion of both the knee and ankle, but complained bitterly of thigh and calf pain throughout the range of motion.  Her gait was markedly limited in that she could only get out of her wheelchair and walk to the examining table by bracing  herself and she had a marked limp.  Muscle strength testing at the knee was inadequate due to her marked pain response.  The examiner diagnosed lumbar radiculopathy and possible reflex sympathetic dystrophy syndrome of the left leg.  

In January 2008, the Veteran was afforded yet another series of VA examinations.  At a brain and spinal cord evaluation, she complained of low back pain radiating into her thighs bilaterally.  She reported that she was unable to walk comfortably without the assistance of a cane and that using a wheelchair aggravated her pain.

On examination, the Veteran had normal muscle mass, tone, strength, and reflexes in the lower extremities.  She complained of pain/sensitivity to touch in the left leg, but was able to tolerate monofilament, light touch, vibration, and rubbing.  The examiner's impression was that she suffered from left sided radiculopathy, but he rejected a diagnosis of reflex sympathetic dystrophy because there were no skin changes or characteristic pain description.  

A muscle examination report noted complaints of constant moderate pain in the left leg, with flare-ups of severe pain.  A physical examination observed tissue loss on the left.  There were no adhesions, or damage to the tendons, bones, joints, or nerves.  Muscle strength was 4/5 without evidence of herniation or loss of function.  The diagnosis was left gastrocnemius weakness with atrophy related to degenerative disc disease.  A January 2008 EMG and nerve conduction study of the left lower extremity was normal.  

At her September 2008 Travel Board Hearing, the Veteran testified that her low back and left leg pain, along with her other service-connected disabilities significantly impact her activities of daily living.  She used a shower chair because she was unable to stand in the shower, as well as a raised toilet seat.  She has difficulty performing simple errands like going to the grocery store and was unable to drive more than short distances.  

In March 2009, the Veteran was afforded another VA examination.  She continued to complain of radiating pain in the left lower extremity with numbness in the toes.  She reported that she has difficulty walking because of her left lower extremity problems.  

On examination, straight leg raising produced popliteal pain in the left leg.  Motor strength and tone were normal in all four extremities.  Deep tendon reflexes were 2+ and symmetrical in all four extremities.  Light touch sensation was normal in the bilateral lower extremities.  Gait and tandem gait were normal.  On Romberg testing, there was some unsteadiness with eye closure.  

The examiner also reviewed a January 2008 MRI of the lumbar spine, which showed degenerative stenosis, as well as January 2008 EMG and nerve conduction studies of the left lower extremity, which were normal.  The diagnosis was degenerative disc disease of the lumbar spine with low back and left lumbar radicular pain without fixed neurological deficits on examination.  

Based on all the above evidence, the Board finds that the Veteran is entitled to a 20 percent rating but no greater for left lower extremity.  The Board accepts her accounts of pain, weakness, and numbness in the left lower extremity and has determined that these symptoms cause functional impairment that is more closely described as moderate, rather than mild in nature.  

However, the Veteran's complaints are largely subjective in nature.  While physical examinations of the left lower extremity have occasionally found some mildly decreased strength, muscle tone, reflexes, or sensation, most of the examinations, including the examination performed at the most recent VA examination in March 2009 have been normal.  An EMG and nerve conduction study performed in January 2008 was also normal.  

VA regulations instruct that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  In the absence of more pronounced objective findings such as significant muscle atrophy or weakness or abnormal EMG or nerve conduction studies, the Board finds that a rating in excess of 20 percent is not warranted.  A review of other diagnostic codes would not yield a higher rating.  

In conclusion, a 20 percent rating, but no greater, is warranted for weakness of the left lower extremity.  To this extent, the appeal is granted.


Extraschedular

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as back pain and limited motion, leg weakness and immobility are the symptoms included in the criteria found in the rating schedule for her disability.  

Parenthetically, the Veteran has been in receipt of a total rating based on individual unemployability (TDIU) since January 2008.  


The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in April 2005 and September 2006.  These letters informed her of what evidence was required to substantiate her claims and of VA and her respective duties for obtaining evidence.

However, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the Veteran in September 2006.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  

Not only has she been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the AOJ also readjudicated the case by way of a statement of the case and supplemental statements of the case after the notice was provided.  

For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  She submitted private treatment records and was provided an opportunity to set forth her contentions during the September 2008 hearing before the undersigned Veterans Law Judge.  

She was afforded VA medical examinations in October 2004, June 2005, December 2006, February 2007, January 2008, and March 2009.  These examinations are based upon review of the claims folder, and thoroughly discuss the nature and severity of her disability as well as the functional impairments resulting therefrom.  These examination reports are adequate for rating purposes.

Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

A rating in excess of 10 percent for discogenic low back pain prior to January 9, 2008, is denied.

A rating in excess of 40 percent for discogenic low back pain after January 9, 2008, is denied.  

A 20 percent rating, but no greater, for left lower extremity is granted, subject to the laws and regulations governing the granting of benefits.  


REMAND

The Veteran is also seeking a compensable rating for residuals of a ruptured aneurysm of the internal carotid artery.  The evidence of record shows that in 1995, she underwent surgery to repair a ruptured cerebral aneurysm involving the left internal carotid artery.  Since then, she has complained of headaches, visual disturbances, and left sided weakness, as well as pain and numbness of the scalp and face, short term memory problems, and insomnia, which she attributes to her aneurysm.  

A February 2006 rating decision granted entitlement to service connection for residuals of a ruptured aneurysm of the left internal carotid artery, effective September 11, 2000, and assigned an initial noncompensable rating.  This disability was rated by analogy under DC  7110 for an aortic aneurysm.

The Veteran can be awarded a higher rating under DC 7110 only if there is evidence that her disability precludes exertion.  While the Board can find no evidence that the Veteran has ever been instructed by a treatment provider to avoid physical exertion because of her cerebral aneurysm, no examiner has offered an opinion on this issue.

In a February 2009 Remand, this issue was remanded to afford the Veteran a VA examination and the examiner was instructed to offer an opinion as to whether the residuals of a ruptured aneurysm of the left internal carotid artery preclude exertion.  Unfortunately, the examiner failed to comply with this request.  

The Veteran is entitled to substantial compliance with the terms of the Board's Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, this issue must be remanded again to obtain a new VA examination and medical opinion.  The examiner is asked to opine whether the residuals of the Veteran's ruptured aneurysm of the left internal carotid artery preclude exertion.

Additionally, as noted above, the Veteran's disability is rated by analogy under the diagnostic code for rating aortic aneurysms as there is no diagnostic code for aneurysms of the internal carotid artery; however, DC 7111 rates aneurysms of any large artery, which would include the internal carotid artery.  

Under DC 7111, ratings are assigned based on symptoms such as claudication, diminished peripheral pulses, and ankle/brachial index.  As VA treatment notes reflect complaints of claudication, the VA examiner should also note whether the Veteran suffers from claudication after walking due to the residuals of her aneurysm and, if so, after how many yards.  The examiner is also asked to note the Veteran's ankle/brachial index, as well as whether the Veteran has diminished peripheral pulses, trophic changes, persistent coldness of an extremity, one or more deep ischemic ulcers, or ischemic limb pain at rest due to the residuals of her ruptured aneurysm.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the VA Medical Centers in Columbia and Charleston for the period from February 2010 to the present.

2.  Schedule the Veteran for an examination to determine the nature and extent of the residuals of a ruptured aneurysm of the left internal carotid artery.  

The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of her disability upon her ordinary activities, if any.  

The examiner is specifically asked to opine whether the residuals of the Veteran's ruptured aneurysm of the left internal carotid artery preclude exertion.

The VA examiner should also note whether the Veteran suffers from claudication after walking due to the residuals of her ruptured aneurysm and, if so, after how many yards.  

The examiner is also asked to note the Veteran's ankle/brachial index, as well as whether she has diminished peripheral pulses, trophic changes, persistent coldness of an extremity, one or more deep ischemic ulcers, or ischemic limb pain at rest due to the residuals of her ruptured aneurysm.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed. 

3.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  

If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


